TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00172-CV



                      Doria Rollmann and Edwin Rollmann, Appellants

                                                v.

                                    Educap, Inc., Appellee



     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 393365, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Doria Rollmann and Edwin Rollmann have informed this Court that they

no longer wish to pursue this appeal and have filed an unopposed motion to dismiss it. Appellants’

counsel states that he has conferred with counsel for appellee Educap, Inc., which does not oppose

this motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellants’ Motion

Filed: September 12, 2014